Exhibit 21 SUBSIDIARIES 1 OF VAIL RESORTS, INC. NAME STATE OF INCORPORATION / FORMATION DOING BUSINESS AS ARRABELLE AT VAIL SQUARE, LLC Colorado AVON PARTNERS II LIMITED LIABILITY COMPANY Colorado BEAVER CREEK ASSOCIATES, INC. Colorado BEANO AT BEAVER CREEK, INC. HAY MEADOW AT BEAVER CREEK, INC. LATIGO AT BEAVER CREEK, INC. MCCOY PARK AT BEAVER CREEK, INC. RED TAIL AT BEAVER CREEK, INC. SPRUCE SADDLE RESTAURANT, INC. STRAWBERRY PARK AT BEAVER CREEK, INC. BEAVER CREEK CONSULTANTS, INC. Colorado BEAVER CREEK FOOD SERVICES, INC. Colorado GUNDER’S BRECKENRIDGE RESORT PROPERTIES, INC. Colorado BRECKENRIDGE RESORT PROPERTIES BRECKENRIDGE TERRACE, LLC Colorado BRYCE CANYON LODGE COMPANY Colorado BRYCE CANYON NATIONAL PARK LODGE COMPANY COLTER BAY CAFÉ COURT, LLC Wyoming COLTER BAY CONVENIENCE STORE, LLC Wyoming COLTER BAY CORPORATION Wyoming COLTER BAY GENERAL STORE, LLC Wyoming COLTER BAY MARINA, LLC Wyoming CRYSTAL PEAK LODGE OF BRECKENRIDGE, INC. Colorado DELIVERY ACQUISITION, INC. Colorado EAGLE PARK RESERVOIR COMPANY Colorado FOREST RIDGE HOLDINGS, INC. Colorado GILLETT BROADCASTING, INC. Delaware GORE CREEK PLACE, LLC Colorado GRAND TETON LODGE COMPANY Wyoming GROS VENTRE UTILITY COMPANY Wyoming HEAVENLY VALLEY, LIMITED PARTNERSHIP Nevada HEAVENLY MOUNTAIN RESORT HUNKIDORI LAND COMPANY, LLC Colorado JACKSON HOLE GOLF AND TENNIS CLUB, INC. Wyoming JACKSON HOLE GOLF AND TENNIS CLUB SNACK SHACK, LLC Wyoming JACKSON LAKE LODGE CORPORATION Wyoming JENNY LAKE LODGE, INC. Wyoming JENNY LAKE STORE, LLC Wyoming JHL&S LLC Wyoming KEYSTONE CONFERENCE SERVICES, INC. Colorado KEYSTONE DEVELOPMENT SALES, INC. Colorado KEYSTONE FOOD AND BEVERAGE COMPANY Colorado ALPENTOP DELI, INC. THE CROW'S NEST, INC. KEYSTONE RESORT PROPERTY MANAGEMENT COMPANY Colorado KEYSTONE CENTRAL RESERVATIONS, INC. KEYSTONE MOUNTAIN RESERVATIONS, INC. KEYSTONE PROPERTY MANAGEMENT, INC. KEYSTONE/INTRAWEST, LLC Delaware KEYSTONE REAL ESTATE DEVELOPMENTS KEYSTONE/INTRAWEST REAL ESTATE, LLC Colorado LA POSADA BEVERAGE SERVICE, LLC Delaware LARKSPUR RESTAURANT & BAR, LLC Colorado LODGE PROPERTIES, INC. Colorado THE LODGE AT VAIL LODGE REALTY, INC. Colorado MESA VERDE LODGE COMPANY Colorado MOUNTAIN THUNDER, INC. Colorado NATIONAL PARK HOSPITALITY COMPANY Colorado ONE RIVER RUN, LLC Colorado ONE SKI HILL PLACE, LLC Colorado PROPERTY MANAGEMENT ACQUISITION CORP., INC. Tennessee ROCKY MOUNTAIN RESORT LODGING COMPANY RCR VAIL, LLC Colorado ROCKRESORTS ARRABELLE, LLC Colorado ROCKRESORTS CHEECA, LLC Delaware ROCKRESORTS CORDILLERA LODGE COMPANY, LLC Colorado ROCKRESORTS EQUINOX, INC. Vermont ROCKRESORTS HOTEL JEROME, LLC Colorado ROCKRESORTS INTERNATIONAL, LLC Delaware ROCKRESORTS INTERNATIONAL MANAGEMENT COMPANY Colorado ROCKRESORTS LAPOSADA, LLC Delaware ROCKRESORTS ROSARIO, LLC Delaware ROCKRESORTS SKI TIP, LLC Colorado ROCKRESORTS (ST. LUCIA) INC. St. Lucia ROCKRESORTS TEMPO, LLC Florida ROCKRESORTS THIRD TURTLE, LTD. Turks & Caicos Islands ROCKRESORTS WYOMING, LLC Wyoming ROCKRESORTS, LLC Delaware SLIFER SMITH & FRAMPTON/VAIL ASSOCIATES REAL ESTATE, LLC Colorado SOHO DEVELOPMENT, LLC Colorado SSV HOLDINGS, INC. Colorado SSI VENTURE, LLC Colorado SPECIALTY SPORTS VENTURE LLC SPECIALTY SPORTS NETWORK BREEZE, INC. BREEZE SKI RENTALS, INC. BREEZE SKI & SPORT STAGECOACH DEVELOPMENT, LLC Nevada STAMPEDE CANTEEN, LLC Wyoming TCRM COMPANY Delaware TENDERFOOT SEASONAL HOUSING, LLC Colorado TETON HOSPITALITY SERVICES, INC. Wyoming THE CHALETS AT THE LODGE AT VAIL, LLC Colorado THE LODGE AT VAIL CHALETS THE VAIL CORPORATION Colorado ARROWHEAD ALPINE CLUB AVAIL ADVENTURE OUTFITTERS, LTD. BACHELOR GULCH CLUB BACHELOR GULCH, INC. BEAVER CREEK CLUB PASSPORT CLUB PRATER LANE PLAY SCHOOL RED SKY GOLF CLUB RED SKY GOLF CLUB GUEST CLUBHOUSE PRO SHOP RED SKY GOLF CLUB MEMBER PRO SHOP THE PASSPORT CLUBHOUSE AT GOLDEN PEAK THE YOUNGER GENERATION, INC. VAIL ASSOCIATES, INC. VAIL CONSULTANTS, INC. VAIL RESORTS MANAGEMENT COMPANY VAIL SNOWBOARD SUPPLY THE VILLAGE AT BRECKENRIDGE ACQUISITION CORP., INC. Tennessee TIMBER TRAIL, INC. Colorado VA RANCHO MIRAGE I, INC. Colorado VA RANCHO MIRAGE II, INC. Colorado VA RANCHO MIRAGE RESORT, L.P. Delaware VAIL ASSOCIATES HOLDINGS, LTD. Colorado VAIL ASSOCIATES INVESTMENTS, INC. Colorado WARREN LAKES VENTURE, LTD. VAIL ASSOCIATES REAL ESTATE, INC. Colorado VAIL FOOD SERVICES, INC. Colorado FOX HOLLOW GOLF COURSE CLUBHOUSE, INC. GOLDEN PEAK GRILL GOLDEN PEAK RESTAURANT AND CANTINA, INC. IN THE DOG HAUS INC. ONE ELK RESTAURANT, INC. SALSA'S, INC. THE LIONS DEN BAR & GRILL TWO ELK RESTAURANT, INC. VAIL MOUNTAIN DINING COMPANY WILDWOOD SMOKEHOUSE, INC. VAIL HOLDINGS, INC. Colorado APRES LOUNGE, INC. AVON AT BEAVER CREEK, INC. AVON-VAIL COMPANY BEAVER CREEK ADVERTISING AGENCY, INC. BEAVER CREEK RESERVATION SERVICE, INC. BEAVER CREEK SKI AND SPORTS, INC. BEAVER CREEK SKI AREA, INC. BEAVER CREEK SKI CORPORATION BEAVER CREEK SKIING CORPORATION BEAVER CREEK SKI PATROL, INC. BEAVER CREEK SKI RENTAL, INC. BEAVER CREEK SKI REPAIR, INC. BEAVER CREEK SKI RESORT, INC. BEAVER CREEK SKI SCHOOL, INC. BEAVER CREEK SKI SERVICE, INC. BEAVER CREEK SKI SHOPS, INC. BEAVER CREEK SPORTING GOODS, INC. BEAVER CREEK SPORT SHOP, INC. BEAVER CREEK SPORTS, INC. BEAVER CREEK VACATION RESORT, INC. GAME CREEK CLUB, INC. LODGE AT BEAVER CREEK, INC. THE INN AT BEAVER CREEK, INC. THE ENCLAVE RESTAURANT, INC. THE INN AT BEAVER CREEK, INC. TRAIL'S END BAR, INC. VAIL ASSOCIATES DEVELOPMENT CORPORATION VAIL/BEAVER CREEK CENTRAL RESERVATIONS VAIL-BEAVER CREEK COMPANY VAIL BEAVER CREEK REAL ESTATE, INC. VAIL MOUNTAIN CLUB, INC. VAIL MOUNTAIN RESORT AND CONFERENCE CENTER, INC. VAIL MOUNTAIN RESORT, INC. VAIL PRODUCTIONS, INC. WILDWOOD SHELTER, INC VAIL HOTEL MANAGEMENT COMPANY, LLC Colorado VAIL RESORTS DEVELOPMENT COMPANY Colorado VAIL ASSOCIATES REAL ESTATE GROUP, INC. VAIL RESORTS LODGING COMPANY Delaware VAIL RESORTS HOSPITALITY VAIL RR, INC. Colorado VAIL SUMMIT RESORTS, INC. Colorado BEAVER CREEK VILLAGE TRAVEL, INC. BRECKENRIDGE HOSPITALITY BRECKENRIDGE LODGING & HOSPITALITY BRECKENRIDGE MOUNTAIN RESORT,INC. BRECKENRIDGE SKI RESORT BRECKENRIDGE SKI RESORT CORPORATION BRECKENRIDGE SKI RESORT, INC. COLORADO VACATIONS, INC. KEYSTONE RESORT KEYSTONE RESORT, INC. KEYSTONE TRAVEL RESERVATIONS FOR THE SUMMIT ROCKY MOUNTAIN RESORT RESERVATIONS ROCKY MOUNTAIN RESORT VACATIONS ROCKY MOUNTAIN SKI CONSOLIDATORS VAIL/BEAVER CREEK CENTRAL RESERVATIONS, INC. VAIL/BEAVER CREEK RESERVATIONS, INC. VAIL/BEAVER CREEK TRAVEL, INC. VAIL TRADEMARKS, INC. Colorado VAIL/ARROWHEAD, INC. Colorado VAIL/BEAVER CREEK RESORT PROPERTIES, INC. Colorado ARROWHEAD PROPERTY MANAGEMENT COMPANY, INC. BACHELOR GULCH PROPERTY MANAGEMENT COMPANY, INC. BEAVER CREEK RESORT PROPERTIES BEAVER CREEK TENNIS CENTER, INC. TRAPPER'S CABIN, INC. VAMHC, INC. Colorado VR HEAVENLY CONCESSIONS, INC. California VR HEAVENLY I, INC. Delaware VR HEAVENLY II, INC. Delaware VR HOLDINGS, INC. Colorado ZION LODGE COMPANY Colorado 1 Includes only those entities owned 50% or greater.
